Citation Nr: 0409425	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-12 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to July 
1945.  The veteran died in December 1999.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board in September 2002 when the 
Board undertook additional development of the appellant's 
claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in August 2003 the 
case was returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for initial consideration of the 
additional evidence.  The requested action has been 
completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by her and which portion, if any, VA 
would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The veteran died in December 1999 at the age of 79 of a 
self-inflicted gunshot wound to the head.

4.  At the time of his death, the veteran was service-
connected for bilateral pes cavus, rated 30 percent disabling 
since January 1954; external hemorrhoids, rated as 
noncompensably disabling; and malaria, rated as 
noncompensably disabling.

5.  The veteran's service-connected disabilities did not 
contribute substantially or materially to cause his death.

6.  The veteran's fatal gunshot wound was not the result of 
disease or injury during the veteran's military service.


CONCLUSION OF LAW

A disability incurred or aggravated during service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that in June 1942 
the veteran was treated for multiple severe contusions to his 
head, body, and left fourth finger, which were the result of 
the veteran having been trampled by a horse that he was 
attempting to shoe.  At the veteran's July 1945 separation 
examination, the veteran was evaluated as normal except for 
moderate bilateral pes cavus and mild external hemorrhoids.  
He had no physical complaints.  No illnesses, injuries, 
operations, or hospitalizations were incurred in military 
service.

At VA examinations in January 1948 and February 1954, no 
complaints of psychiatric symptoms were noted.

From December 1977 to January 1978, the veteran was 
hospitalized as a VA patient for complaints of depression and 
history of suicidal rumination.  He also complained of 
anxiety.  Diagnoses included nonpsychotic organic brain 
syndrome and depressive reaction.

In an April 1978 letter, G. S., M.D. (Dr. S.), wrote that he 
had treated the veteran over a period of years for multiple 
disabilities including depression.

VA medical records dated from January 1987 to November 1999 
show treatment of the veteran as a VA patient for diagnoses 
including chronic anxiety, dysthymia, adjustment disorder, 
and depression.  In February 1988 the veteran was diagnosed 
with depression secondary to health decline.  The veteran was 
retired.  He reported that he had served in artillery and as 
a blacksmith with a horse-mule unit at Guadalcanal.  He 
reported having been in some combat, but he had not been 
wounded.  In March 1988 the appellant reported that the 
veteran had so many physical problems that they caused him to 
have mental problems.  At that time, the veteran was 
diagnosed with depression with suicidal thoughts.

The veteran died in December 1999 at age 79 as a result of a 
self-inflicted gunshot wound to his head.

In a February 2000 statement, one of the veteran's sisters 
wrote that after his service the veteran began to have 
periods of depression, usually followed by irritability, 
anger, verbal abuse, and physical abuse.  He was tormented by 
post-war flashbacks that became worse over time.  He imagined 
that he was being conspired against and often felt isolated 
and abandoned.  His serious physical ailments coupled with 
the ravaging mental and emotional disorders finally became 
more than he could bear.  In a February 2000 statement, 
another sister of the veteran wrote that prior to the 
veteran's military service he had had no symptoms of poor 
health, depression, or nerves.  Following his return from 
service, he suffered from deep depression and sleeplessness.  
He was physically and verbally abusive to his family.  He had 
violent tendencies.  He occasionally acted irrationally.  He 
threatened suicide several times, beginning shortly after 
returning from service.

In a March 2000 letter, R. M., M.D. (Dr. M.), wrote that he 
had never treated the veteran.  The veteran's personal 
physician had died in November 1999.  In reviewing the 
veteran's treatment records, Dr. M. noted a longstanding 
diagnosis of depression.  The veteran had been treated in 
June 1999 for problems with depression, which may have been 
aggravated by Xanax taken for anxiety.  His depression was 
treated with Paxil.  The records did not show how long the 
veteran had had depression and anxiety and showed treatment 
only since January 1997.

In March 2000, J. T., a longtime friend of the veteran, wrote 
that the veteran had been highly nervous and occasionally 
depressed after returning from service.  The veteran's 
depression increased over time.  As his health failed, his 
depression and nervousness became unbearable.  The veteran 
seemed to suffer from flashbacks of his experiences in 
service.  He threatened suicide many times.

In a December 2000 statement, the appellant stated that she 
had known the veteran for most of his life.  Prior to his 
military service, he had never had any nervous or explosive 
episodes.  He was "different" after he returned from 
service.  He took medicine for depression for many years.  He 
would "explode" when he heard a loud noise, as if he were 
in combat.  His behavior began as soon as he returned from 
service.

In a January 2001 statement, F. V., Jr., M.D. (Dr. V.), 
stated that he began treating the veteran in 1955 for anxiety 
and depression.  Dr. V. opined that the veteran's anxiety-
depression neurosis was caused by or worsened by his wartime 
experiences.  Dr. V. added that his father and Dr. S., both 
of whom shared his practice, also treated the veteran from 
1955 to 1988.

In November 2002, the appellant submitted an Internet article 
regarding a link between head trauma in early adulthood and 
depression decades later.  She also submitted an article 
linking head trauma to degenerative changes in the brain.

In a February 5, 2003 letter, the son of Dr. S. wrote that 
records of treatment of the veteran by Dr. V. and Dr. S. were 
not available.

In a December 2003 statement, the appellant wrote that the 
veteran's nervousness and depression problems had persisted 
for many years.  He had been a different person after he had 
returned from service.  He had not previously had problems 
with nervousness and depression.  He would be fine for long 
periods, but then something would set him off.  His symptoms 
became worse over time.  She believed that his nervousness 
and depression eventually caused his death.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on December 
20, 1999.  Thereafter, in a rating decision dated in January 
2000 the appellant's claim was denied.  Only after that 
rating action was promulgated did the AOJ, on March 12, 2001, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 12, 2001, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated.  
Supplemental Statements of the Case (SSOCs) were provided to 
the appellant in July 2002 and November 2003.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  The March 12, 2001 letter, 
complied with these requirements.  Further, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.

Additionally, the Board notes that the March 12, 2001 letter 
to the appellant properly notified her of her statutory 
rights.  That is, even though the letter requested a response 
within 60 days, it also expressly notified the appellant that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Moreover, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§§ 5102, 5103).

As for VA's duty to assist a claimant, the veteran's VA 
medical records, service medical records, and private medical 
records identified by the appellant have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2003).  In this case, VA obtained no medical 
opinion in connection with this service connection claim.  
However, examination is not needed because there is no 
competent evidence that the veteran's death was associated 
with a service-connected disability or an established event, 
injury, or disease in service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the August 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2003).  There is no reasonable possibility 
that further assistance to the appellant would substantiate 
her claim.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

The veteran died in December 1999.  The death certificate 
concluded that the veteran died of a self-inflicted gunshot 
wound to the head.  At the time of his death, the veteran was 
service-connected for bilateral pes cavus, rated 30 percent 
disabling since January 1954; external hemorrhoids, rated as 
noncompensably disabling; and malaria, rated as 
noncompensably disabling.  There is no basis for finding that 
the veteran's service-connected disabilities contributed 
materially to his death.

Although the appellant clearly believes that the veteran's 
death resulted from psychiatric disability incurred during 
his military service, her statements are not competent 
evidence to establish the cause of the veteran's death.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the appellant is not shown to be a 
medical professional, she is not competent to make a 
determination that the veteran's death was the result of a 
psychiatric disorder incurred in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  She is not competent to determine 
that the psychiatric disorders for which the veteran was 
treated during his lifetime were the result of any experience 
or event in his military service, nor is she competent to 
determine that any particular psychiatric disability resulted 
in his suicide.  Likewise, the February 2000 statements from 
the veteran's sisters and the March 2000 statement by a 
friend of the veteran are not competent evidence to establish 
the cause of the veteran's death because none of these 
persons is shown to be a medical professional.

The only medical evidence submitted in support of the 
appellant's claim that relates the veteran's psychiatric 
symptoms to his military service is the January 2001 
statement from Dr. V.  However, although Dr. V. did state 
that the veteran's anxiety-depression neurosis was caused by 
or worsened by his wartime experiences, Dr. V. failed to 
discuss any event during the veteran's service that supported 
his conclusion.  Further, even if Dr. V.'s conclusion were 
specific as to how the veteran's service caused his neurosis, 
it does not necessarily follow from that conclusion that the 
veteran's death from a self-inflicted gunshot wound more than 
ten years after he was last treated by Dr. V. was related to 
the conditions for which he was treated by Dr. V.

Lastly, the appellant has provided two Internet articles, 
apparently in an attempt to establish that the head injury 
that the veteran suffered in service caused psychiatric 
symptoms that resulted in the self-inflicted gunshot wound.  
However, because the articles do not take into account the 
specific facts relating to the veteran and is overly general 
and inclusive, any such link is speculative.  Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The proffered causal chain is, 
without an expert opinion based on the facts, too tenuous to 
be credible.  "Acceptance of this evidence as sufficient to 
establish the plausibility of causality would be predicated 
on simply the instinctive inference of a lay person."  Id.  
Because there is no competent evidence relating the veteran's 
death to his military service or to any of his service-
connected disabilities or to a disability incurred during 
service, the appellant's claim for service connection must 
fail.  Accordingly, because the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the claim 
must be denied.





							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



